DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 37 CFR 1.84(h) requires that the views be labeled separately or properly.  REMINDER: Specification may require revision to correspond to drawing changes, e.g., if Fig. 1 is changed to Fig. 1A, Fig 1B etc., the specification, at the Brief Description of the Drawings, must likewise be changed.  Views not labeled separately or properly include Figures 2 and 3.  Additionally, in Figures 2 and 3 boxed lettering is present with a corresponding arrow.  It is noted that, traditionally drawings are provided with reference characters and not covered with boxed labels.  Applicant should consider focusing on presenting better drawings and less labels as it takes away from the structure that applicant is attempting to claim.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  in claim 18, line 5, “the” should be inserted before “at least one”; in claim 19, line 7, “of” should be inserted before “the at least one hoop”; in claim 19, lines 8 and 9, the first occurrence of “wherein” should be deleted.  Appropriate correction is required for the above objections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “at least one basketball hoop” which could pertain to only one (1) basketball hoop.  However, claim 3 requires at least two (2) basketball hoops.  Claim 3 recites “one of the at least one basketball hoops ... the selected basketball hoop ... and at least one unselected basketball hoop”.  Additionally, claim 10 recites “adjusting one or more of the at least one intra-game user skill level” but claim 7 recites “at least one intra-game user skill level” which could pertain to only one (1).  In both instances, such language renders the claims indefinite.

Claim 3 recites the limitation "one of the at least one basketball hoops" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "one or more of the at least one intra-game user skill level" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the independent claims are allowable over the prior art because the prior art fails to disclose the combination of elements for repositioning a basketball using a control system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
23 October 2021